Citation Nr: 1632576
Decision Date: 08/17/16	Archive Date: 09/30/16




DOCKET NO.   13-08 027	)    DATE  AUG 17 2016


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a neck and spine disorder, to include scoliosis, and, if so, whether service connection  is warranted.

2. Entitlement  to service connection  for bilateral  hearing loss.



REPRESENTATION

The Veteran is represented  by:  Disabled American  Veterans



WITNESS  AT HEARING  ON APPEAL

The Veteran



ATTORNEY  FOR THE BOARD

A. Tenney, Associate  Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1981 to March 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO St. Petersburg, Florida, which denied service connection for bilateral hearing loss and reopened and denied service connection  for a neck  and spine disorder.

The Veteran testified at an April 2016 Board Videoconference hearing at the RO what before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been  associated with the record.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original  Jurisdiction (AOJ).


FINDINGS  OF FACT

1. A July 2002 rating decision denied service connection for scoliosis after the Veteran failed to report to the scheduled VA examination, finding no evidence of a superimposed  disease or injury of the congenital scoliosis during  service.

2. The Veteran did not file a timely notice of disagreement (NOD) following the July 2002 decision, and no new and material evidence was received during the one year  appeal period  following the decision.


3. New evidence received since the July 2002 rating decision relates to an unestablished  fact of a superimposed  injury and service.

4. The Veteran's  scoliosis of the neck  and spine is a congenital  defect.

5. There was no superimposed disease or injury of the congenital defect during service, and no permanent  worsening  of scoliosis during service.


CONCLUSIONS  OF LAW

1. The July 2002 rating decision denying service connection for scoliosis became final.   38 U.S.C.A.  § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103  (2015).

2. Evidence received since the July 2002 rating decision is new and material to reopen  service connection  for scoliosis.  38 U.S.C .A.  § 5108 (West 2014);
38 C.F.R. § 3.156 (2015).

3. The criteria for service connection  for scoliosis have not been  met.  38  U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.    §§ 3.102, 3.159, 3.303, 3.306, 4.9  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties  to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and  assistance.   38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38  C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The United States Court of Appeals for Veterans Claims (Court) issued a decision  in the appeal of Dingess  v. Nicholson,  19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: ( 1) veteran status; (2) existence of a disability; (3) a connection between  a veteran's  service and the disability;  (4) degree of disability; and (5) effective date of the  disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence  and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary  to establish entitlement to the underlying  benefit  sought by the claimant.  Id. at  11-12.  The Court elaborated that VA is required,  in response to an application to reopen, to look at   the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required  to establish service connection that were found insufficient in the previous denial.    Id.

In August 2009, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what constitutes new and material evidence, why service connection for scoliosis was denied and what new and   material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake,  and how VA would  assist in developing the claim.  The  August 2009 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi,  18 Vet. App.  112  (2004).

The duty to assist includes providing a veteran an examination and/or obtaining an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A.
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran did not receive a VA   examination in conjunction with the claim for service connection for scoliosis. In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is ( 1) competent evidence of a current disability or persistent  or recurrent  symptoms of a disability, and
(2) evidence establishing that an event, injury, or disease occurred in service or establishing  certain diseases manifesting  during an applicable presumptive  period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon  v. Nicholson, 20 Vet. App. 79, 81-82  (2006).

The Board finds that the duty to assist in this case does not require obtaining a VA examination opinion as to the theory of service connection on the basis of a superimposed disease or injury for the disposition of the issue.  The Veteran has   only advanced that an in-service back  injury aggravated the preexisting  scoliosis.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran had preexisting  scoliosis, a congenital  defect, noted at service entry,  and there was no superimposed disease or injury of the congenital defect during service, and no permanent worsening of scoliosis during service.  As the weight of  the evidence is against a finding that there was a superimposed  injury that created an additional disability during service, a VA examination could not provide the necessary link between the claimed scoliosis and service as any such opinion would be based on the inaccurate  factual assumption of a superimposed  injury or disease  as having  occurred during service; therefore, the Board  finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered. See Bardwell v. Shinseki 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).   As such, the Board need not remand   to afford the Veteran a VA examination for a medical nexus opinion in support of the issue of service connection  for  scoliosis.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the issues of service connection for service  connection  for a neck and spine disability.  38 U.S.C.A.  §§ 5103, 5103A, 5107;
38 C.F.R §§ 3.102, 3.159, 3.326(a). Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Reopening Service  Connection for Neck and Spine Scoliosis

When a claim is disallowed, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105(c). However, pursuant to 38 U.S.C.A. § 5108, if new and material  evidence  is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility  of the new evidence  must be presumed.  Justus v. Principi,  3 Vet. App. 510, 513 ( 1992).

The threshold for determining whether new and material evidence raises a reasonable  possibility  of substantiating  a claim is "low."  See Shade v. Shinseki,  24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received  evidence relates  specifically to the reason why the claim was last  denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist  or through  consideration  of an alternative theory  of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying  claims and to adjudicate the claims de novo.  See  Woehlaert  v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)). If the Board determines that the evidence submitted is both new and material,  it must reopen the case and evaluate the claim in light of all the evidence. Justus, 3 Vet. App. at 512. Such evidence is presumed to be credible for  the purpose of determining whether the case should be reopened; once the case is reopened, the presumption  as to the credibility  no longer applies.  Id. at  513.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A.  § 1131; 38  C.F.R.
§ 3.303(a). In a July 2002 rating decision, the RO, in pertinent part, denied service connection a scoliosis, finding no superimposed disease or injury of the congenital defect during service. The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the July  2002 rating decision denying service connection for a scoliosis became  final as to  the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A.  § 7105; 38 C.F.R. §§ 20.302,  20.1103.

Since the July 2002 rating decision, the Veteran testified at an April 2016 Board hearing before the undersigned, during which the Veteran first advanced that the scoliosis was aggravated by an in-service injury, specifically, while stationed on the U.S.S. Midway in approximately July  1980, he was hit by an aircraft engine  throwing him approximately 20 feet. Such evidence could reasonably substantiate a claim of service connection  for scoliosis as it suggests in-service superimposed  injury.  At the very  least, such evidence, when  considered with the other evidence of record would trigger the VA Secretary's duty to assist.  As such, the new evidence, when presumed credible for the limited purpose of reopening a prior final denial, meets the low reopening standard of Shade.  For these reasons, the Board  finds that the additional evidence is new and material to reopen service connection   for scoliosis.  38 C.F.R. §  3.156(a).

Service  Connectionfor Scoliosis

As discussed above, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A.  § 1131; 38 C.F.R. §  3.303(a).  In this case, scoliosis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in­ service symptoms  and "continuous" post-service  symptoms under  38  C.F.R.
§ 3.303(b) do not apply.   Walker v. Shinseki, 708 F.3d  1331 (Fed. Cir. 2013).

Service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993). In cases where the appellant seeks service connection  for a congenital  condition, the Board must  indicate whether the  condition  is a disease or defect and discuss the presumption  of soundness.   Quirin, 22 Vet. App. at 394-97.  It follows that, in such cases where a congenital condition    is at issue, a VA medical opinion may be needed to determine whether the condition  is a disease or defect, whether the presumption  of soundness has been rebutted,  and  if so whether there was aggravation  during service.  Id. at  395

In this regard, the presumption of soundness does not apply to congenital defects because  such defects "are not diseases  or injuries" within  the meaning  of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin at 394 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non­ injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption  of soundness  can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R.  § 3.303(c), as being mutually  exclusive.   "Disease"  is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. See VAOPGCPREC 82-90 (citing DORLAND'S  ILLUSTRATED  MEDICAL  DICTIONARY  385 (26th Ed. 1974)).
On the other hand, the term "defect," viewed in the context of 38 C.F.R.  § 3.303(c),  is defined as a structural or inherent abnormality  or conditions which are more or  less stationary in nature.  As noted in VAOPGCPREC  82-90, a Federal  court,  in drawing a distinction between  "disease" and "defect," indicated that  disease  referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating. See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d  569, 572 (D.C.  1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because  of its congenital   nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin at 396-97. VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption  of soundness.  Monroe v. Brown, 4 Vet. App.  513, 515 (1993). VA  may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App.  171, 175 (1991). VA's Office of General Counsel  has also confirmed that the existence of a   congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption  of soundness, and that service connection may be granted for   congenital hereditary diseases which either first manifest themselves  during service or which preexist service and progressed at an abnormally high rate during service. See VAOPGCPREC  67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153; 38 C.F.R.  § 3.306;  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable  evidence (obvious or   manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R.    § 3.306.
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations  of the disability prior to, during and subsequent to service.    Id.


In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.   Gabrielson v. Brown, 7 Vet. App.   36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker  v.   Brown,
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility  of testimony,  it does not affect competency to testify").

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has preexisting scoliosis of that is a congenital defect. In this case, the July 1980 enlistment physical  examination report notes that the Veteran's spine was clinically abnormal with the service examiner specifically  assessing scoliosis of the neck and  spine.

In the absence of superimposed disease or injury, service connection may not be allowed for scoliosis because this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§3.303(c), 4.9. VA regulations  specifically prohibit  service connection for congenital defects, such as  the Veteran's  scoliosis, unless such defect was subjected to a superimposed  disease  or injury which created additional disability.  See VAOPGCPREC 82-90.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any superimposed disease or injury of the congenital defect of scoliosis during service, and the congenital defect of scoliosis did not increase in severity beyond the normal progression during service.  At the April 2016 Board hearing, the Veteran  contended that the congenital scoliosis had been aggravated during service after sustaining a back injury when he was hit by an engine aboard the U.S.S. Midway, which threw him 20 feet. The Veteran also testified that the in-service back injury required three days of bed rest.  See April 2016 Board hearing transcript.

Service treatment records, including treatment records from the U.S.S. Midway,  make no mention of any back injury, the back was clinically evaluated as normal at the February 1986 service separation examination, and the corresponding report of medical history reflects that the Veteran denied recurrent back pain; therefore,  service treatment records, which were generated contemporaneous to service and include the Veteran's own contemporaneous lay reports denying back pain symptoms, are likely to accurately reflect the Veteran's orthopedic condition, are of significant probative value.  See Kahana  v. Shinseki, 24 Vet. App.  428, 437 (2011); Buczynski  v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R.  Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 FJd 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred). Service treatment records reflect the Veteran  sought treatment  for acne in May  1981, right knee pain after hitting the knee on a table in November 1981, a fainting episode after drinking three alcoholic beverages in May 1983, underwent a bunionectomy in May 1985, and was treated for alcoholic hepatitis in September 1985.

The Board finds that the Veteran's in-service history of symptoms, i.e., seeking treatment for disorders other than a back disorder during service, to include a very similar orthopedic complaint in November 1981, and denying any complaints of  back pain prior to service separation, is more contemporaneous  to service, and so   for that additional reason is of more probative value than the more recent assertions made many years after service separation. See Harvey v. Brown, 6 Vet. App. 390,  394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements  asserting  different  etiology); Madden  v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous  letter the veteran wrote during treatment  than to his subsequent assertion years later); Caluza v. Brown,7 Vet. App. 498, 512 (1995), aff d per  curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). The contemporaneous service treatment records show the Veteran's own denial of back problems, and show no complaints, diagnoses or treatment of a back disorder, including back pain symptoms, during   service.

The Veteran has more recently provided inconsistent accounts of the claimed congenital spine disorder during the course of the appeal. In an August 2002 statement, the Veteran wrote that scoliosis was due to in-service duties as an aircraft captain; however, the DD Form 214 reflects duties as a maintenance technician,  and in April 2016 the Veteran testified as to an in-service assignment of jet engine mechanic.  Further, an August 2009 statement reflects the Veteran wrote the   scoliosis has been continuous since service separation, and, when addressing a separate service connection claim, the Veteran wrote that a testicle disorder was due  to an in-service injury without advancing any similar in-service back    injury.  Further, private treatment records from November 2012 reflect a post-service motor vehicle accident and fall, diagnosed as disc bulges and spondylosis.  Subsequently,  the Veteran first advanced that the scoliosis was aggravated by an in-service back injury at the April 2016 Board hearing, approximately  30 years after separation   from service.

The inconsistencies  in the Veteran's  accounts over the course of the appeal  regarding a back injury are significant and unlikely to be the product of mere differences in the retelling of the same story. During the course of the original May 2002 claim, the Veteran did not advance any in-service back injury. Subsequently,  and after a post-service motor vehicle accident, at the April 2016 Board hearing, the Veteran reported a history of an in-service back injury, which testimony represents   an almost 15 year discrepancy with other reports of alleged back injury, and is inconsistent with various private treatment records that reflect a post-service back injury in 2012. See Pond v.  West, 12 Vet. App. 341 (1999) (although Board must  take into consideration  the veteran's  statements, it may consider whether self­  interest may be a factor in making such statements); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005). The more recent versions of a back injury are also  less contemporaneous in time to other earlier assertions and histories given by the Veteran in which he denied any back injury. For these reasons, the Board finds that the Veteran's recent accounts of an in-service back injury to be inconsistent with,  and outweighed by, other, more contemporaneous lay and medical evidence of record, which includes the Veteran's own reported history of denying any back pain at service separation, so as not to be  credible.

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a spine disability that is qualified for VA disability compensation benefits. The evidence shows that the Veteran has a congenital defect of scoliosis, which, by regulatory  definition, is not a disability.   38 C.F.R. §§ 3.303(c), 4.9; see VAOPGCPREC 82-90. The service and VA treatment records establish that the Veteran has been diagnosed with the congenital defect of scoliosis not requiring treatment. While the Veteran has been diagnosed with scoliosis, the weight of the evidence demonstrates this congenital defect was not subjected to a superimposed disease or injury during service that created additional disability, and the preexisting congenital scoliosis was not permanently increased in severity beyond the natural progression (aggravated) during service as required for service connection for a congenital disease. Id. For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for scoliosis and the appeal must be denied. As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection  for a scoliosis is granted.

Service connection  for a neck and spine disorder, to include scoliosis, is  denied.




REMAND

Service Connection/or Bilateral Hearing Loss

The Veteran contends generally that the claimed bilateral hearing loss is due to approximately two years of service on the U.S.S. Midway, to include daily noise exposure. Specifically, at the April 2016 Board hearing, the Veteran testified to various in-service noise exposures as a jet mechanic, including aircraft engines and catapults. The Veteran also denied receiving any post-service treatment for hearing loss.

VA must afford a veteran an examination and/or obtain an opinion when it is necessary to make a decision on the claim.  38 U.S.C.A.  § 5103A(d); 38  C.F.R.
§ 3.159(c)(4). In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is ( 1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting  during an applicable presumptive  period for which the claimant qualifies, and (3) an indication that the disability or   persistent  or recurrent symptoms of a disability may be associated with the   veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision   on the claim.  Mclendon at 81-82. To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not received a VA examination for the claimed bilateral hearing loss. Additionally the Board finds it is unclear from the evidence of record whether the Veteran has current bilateral hearing loss and as to the etiology of the claimed bilateral hearing loss; therefore, the Board finds that a VA examination would be helpful.   38 C.F.R. § 3.159(c)(4) (2015); Mclendon at 83-86 (2006).




Accordingly, the issue of service connection for bilateral hearing loss is REMANDED  for the following action:

1. Associate with the record all VA treatment records pertaining to the treatment of hearing loss that are not already of record.

2. Schedule a VA audiology examination to help  ascertain the etiology of the claimed bilateral hearing loss. The relevant documents from the record should be  provided to the VA audiologist and should be reviewed by the VA audiologist  in connection with the examination.  An interview of the Veteran regarding history, a physical examination, and all tests and studies required to respond  to the following questions should be performed. Based on review of the appropriate records, the audiologist should offer an opinion  on the following question:

A) Does the Veteran have bilateral hearing loss for VA purposes?

B) Is it as likely as not (i.e., to a probability of 50 percent or greater) that any hearing loss is causally or etiologically related to service, to include acoustic trauma  during service?

4. After completing all indicated development, the RO should readjudicate the hearing loss issue in light of all the evidence of record.  If the benefit  sought on appeal  remains denied, the Veteran and representative should be provided a Supplemental  Statement of the Case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the  Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v.  West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that  are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

